 Case 1:15-cr-00289-RM Document 6 Filed 03/19/19 USDC Colorado Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLORADO

Criminal Action No. 15-cr-00289-RM

UNITED STATES OF AMERICA ,
        Plaintiff,

v.

1. STEPHEN JOSEPH RAY , a/k/a RICHARD BROWN , a/k/a
        TERRY THOMPSON
        Defendant.


                               Motion to Unseal Case

        The United States hereby requests that the Court unseal this case. In support

thereof, the government states as follows:

        1.    Consistent with D.C.COLO.LCrR 47.1(f)(2)(C), the Indictment in this

case has been subject to Level 3 restriction since it was filed in July 2015.

        2.    Defendant was recently arrested in the Eastern District of Washington
(ECF No. 4), where he was brought before a magistrate judge and ordered detained.

(ECF No. 5 at 18.) The U.S. Marshals are presently transporting him to Colorado.

(Id.)

        3.    One of the purposes of Rule 47.1(f)(2)(C), as the undersigned understands

it, is to avoid premature notice of the charges regarding a Defendant who may be a

risk of flight. Given that Defendant is in the custody of the U.S. Marshals and there

are no other Defendants remaining to be arrested, this purpose has been fulfilled.

Seeing no other compelling reason to keep this case sealed, and mindful of the
 Case 1:15-cr-00289-RM Document 6 Filed 03/19/19 USDC Colorado Page 2 of 2




presumption in favor of public access to court records, see generally United States v.

Hickey, 767 F.2d 705, 708 (10th Cir. 1985) (“[A] common law right exists to inspect

and copy judicial records. The right is an important aspect of the overriding concern

with preserving the integrity of the law enforcement and judicial processes.”

(citations omitted)); Exum v. U.S. Olympic Comm., 209 F.R.D. 201, 205 n.3 (D. Colo.

2002) (“The filing of a document with the court gives rise to a presumptive right of

public access.” (citations omitted)), the government therefore requests that the

Court unseal this case.

     Respectfully submitted this 19th day of March, 2019.

                                           Jason R. Dunn
                                           U.S. Attorney



                                           s/ Daniel E. Burrows
                                           Daniel E. Burrows
                                           1801 California St.
                                           Suite 1600
                                           Denver, CO 80202
                                           Telephone: (303) 454-0100
                                           FAX: (303) 454-0400
                                           E-mail: daniel.burrows@usdoj.gov
                                           Special Assistant U.S. Attorney




                                                                              Page | 2
